Citation Nr: 1134545	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for right foot disorder, claimed as right foot injury.

2.  Entitlement to an increased disability evaluation (rating) in excess of 30 percent for residuals of left knee injury, status post ligament tear with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant, had active service from February 1964 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed in July 2008 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability evaluation in excess of 30 percent for residuals of left knee injury disability and which declined to reopen service connection for right foot disorder, determining that new and material evidence had not been received.  The Veteran disagreed and perfected his appeal.  

The Veteran testified in March 2009 at the RO at a personal hearing before the decision review officer (DRO).  A transcript has been incorporated into the record.

Received at the Board in October 2009 was a personal statement by the Veteran.  Though this statement did not include a waiver of RO review, the Board has reviewed the statement and noted it is a duplicate of a statement submitted in January 2009 that was already reviewed by the RO.  As this statement does not constitute additional evidence, and has already been reviewed by the RO, remand for further review in a supplemental statement of the case is not required. 



FINDINGS OF FACT

1.  In May 2005, the RO denied service connection for a right foot injury.  The Veteran was notified of this decision and apprised of his appellate rights, but did not appeal.

2.  The May 2005 decision is the last final denial of service connection for a right foot injury.  

3.  Evidence received since the May 2005 RO decision is new but does not relate to an unestablished fact necessary to substantiate the claim of whether a right foot disorder is related to service, and does not raise the possibility of substantiating the Veteran's claim for service connection for a right foot disorder.  

4.  During the period on appeal, the Veteran's left knee has not demonstrated chronic residuals consisting of severe painful motion or weakness in the left knee, but instead demonstrated near complete range of motion with no instability.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a right foot injury became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).
      
2.  New and material evidence has not been received to reopen service connection for a right foot disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a rating in excess of 30 percent for service-connected residuals of left knee injury, ligament tear, with degenerative joint disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in compliance with Kent was provided in October 2008.  The RO advised the Veteran that it was working on his application for service-connected compensation for a right foot injury and informed him that, as the claim had been previously denied and the appeal period had expired, he could reopen it by submitting new and material evidence.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claim for service connection.  This letter also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  

Regarding the claim for a disability evaluation in excess of 30 percent for the left knee disability, the record shows that through the letter dated in May 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The May 2008 VCAA letter to the Veteran was provided prior to the initial unfavorable decision dated July 2008 (though mailed in September 2008).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA joints examination in June 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient.  The June 2008 VA examination was the most recent examination.  The Veteran's current representative argued, in the June 2011 Informal Presentation, that the Veteran had made a statement during the March 2009 personal hearing before the DRO that could be construed as a statement of his left knee disability being worse, such that the Board should remand the appeal for a new examination.  The Board has reviewed the entire transcript, in addition to the VA treatment records for the period on appeal and the Veteran's various statements.  While the Veteran used the phrase "left knee," his statements mirrored his complaints to VA medical clinicians when he sought treatment for his right foot, for which service connection has been denied.  As will be discussed extensively below, the Veteran testified before the DRO in March 2009, complaining about symptoms he reported to VA clinicians for his right foot, all the while referring to the joint in question as the service-connected left knee.  As there is no credible statement by the Veteran regarding his left knee disability having worsened since the last VA examination in June 2008, the Board declines to order a new examination.   

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim regarding reopening of service connection for a right foot injury.  Accordingly, there is no duty to provide an examination.  See id.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

New and Material Evidence Legal Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for a right foot disorder was denied by the RO in a rating decision mailed in September 2004.  In its decision, the RO noted that the 1964 enlistment examination had recorded the Veteran had had a fractured right foot in 1955 and that service treatment records did not contain any complaints or treatment for a right foot injury in service.  The Veteran was notified and in February 2005, submitted a statement that requested the RO consider that his service had aggravated his right foot disorder, specifically his service in 1965 in Guam.  The RO reconsidered the claim, to include VA treatment records and the Veteran's lay statements, and in a May 2005 rating decision, confirmed the denial, finding that there remained no evidence that the Veteran had a right foot disorder that was incurred in service.  The Veteran was notified and did not appeal.  

The Veteran submitted the current claim seeking to reopen service connection for a right foot injury in September 2008.  The evidence added to the record since the last final denial, May 2005, consists of VA treatment records reporting the current treatment for the right foot and the Veteran's statements.  

After reviewing the record, the Board finds that new and material evidence has not been received in order to reopen service connection for a right foot disorder, claimed as a right foot injury.  The VA treatment reports detail on going treatment for the right foot disorder, for which the Veteran sought treatment in August 2008, reporting a sudden onset, one week prior, of numbness in his right leg, such that he awoke one day with a right foot drop.  Another August 2008 VA evaluation concluded with the assessment of paralysis of the anterior tibial nerve.  A September 2008 VA PMR consultation noted the right foot drop now had an onset of six weeks prior, and included the observation that the lower extremities had no deformities and no instability.  The Veteran's statements, to include his March 2009 testimony before the DRO, include detailed accounts of how he broke his foot in service in 1965 or 1966, and the treatment he remembered receiving.  

After reviewing the record, the Board finds that new and material evidence has not been received in order to reopen service connection for a right foot disorder, claimed as a right foot injury.  The VA treatment reports detail the assessment and treatment for the paralysis of the anterior tibial nerve in August 2008.  While these particular treatment reports may not have been before agency decision makers in May 2005, therefore, they may be considered new, they are not material because the fact that the Veteran experienced pain and had complaints about his right foot, as was assessed as having some then current right foot disorder, were already well established in the record.  As well, these treatment reports are not material because they do not address either the questions of an injury or disease being incurred in service or of any relationship between the current paralysis of the right anterior tibial nerve to service.
 
The Board acknowledges the Veteran's statements of record.  However, that the Veteran believes that his current right foot disorder is related to service, to include to an undocumented second fracture that occurred in 1965 or 1966 in service is not even new, as this was his original contention.  Indeed, the June 2004 rating decision that originally denied service connection for a right foot injury was based on a record that included a July 2003 VA podiatry consultation in which the Veteran reported to the VA clinician that he fractured his foot in service in 1966.  

While the Veteran's January 2009 statement and his testimony before the DRO in March 2009 added some detail to the reported events surrounding his refracture of his right foot and the treatment he remembered receiving, and while these added details are new, the Veteran's claim remains the same, that of a refracture in service of the right foot to which the Veteran, and only the Veteran, attributes his current right foot disorder.  Therefore, while these added details (TDY to Guam to move the planes to Japan due to a storm or Vietnam air campaign), are new, these statements are not material because they are not evidence that relates to the claim.  This evidence does not tend to support the claim to reopen because it does not address a relationship between the current right foot disorder and service.

While the evidence submitted is new, there is no material evidence, as the evidence does not relate to the Veteran incurring a right foot disability in service, or aggravating a pre-existing right foot disability in service, or a nexus between any current right foot disorder and service.  In essence, this evidence does not relate to an unestablished fact necessary to substantiate the claim.  Consequently, the appeal to reopen service connection for a right foot disorder is denied.  

Increased Rating for Left Knee Disability

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, an appellant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

By way of background, an April 2003 rating decision granted service connection for residuals, left knee injury, status post ligament tear with degenerative joint disease, evaluated as 10 percent disabling under Diagnostic Codes 5010-5260.  By March 2004, the Veteran's left knee was assessed by VA clinicians as having advanced degenerative arthritis with varus deformity.  In April 2004, he underwent a left knee total knee replacement (TKR).  In a June 2004 rating decision, VA granted a temporary total evaluation (100 percent) from March 31, 2004, to June 1, 2005, and then granted a 30 percent disability evaluation effective June 1, 2005, under Diagnostic Codes 5010-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).

The Veteran contends, in his claim received at the RO in April 2008, that his left knee disability is more severe than currently evaluated.  He contends that his left knee disability causes pain with use, limited walking, and locks. 

There are no private treatment records for the left knee disability.  VA treatment records that reference the left knee are few.  In a July 2007 VA cardiology consultation, the Veteran reported to the clinician that he normally could walk several miles.  A May 2008 VA ambulatory care evaluation noted there was no complaint of joint pain or morning stiffness.  

In June 2008 the Veteran was afforded a VA joints examination.  He reported that within the previous three months he began to experience difficulty while walking when he sensed his left patella moved upward, his knee locked and he fell.  The most recent fall was five days prior.  He treated this by manipulating the kneecap down such that the leg could bear weight and walk.  He reported he could only walk one block and that he could not do any lifting and that he did not go up and down stairs.  His only medication was Motrin.  Upon objective examination, the range of motion was 0 extension to 135 degrees in flexion.  The joint was slightly painful on motion.  There was no additional limitation on repetitive use.  There was no fluid, though there was tenderness all around the knee.  There was slight crepitus.  The medial, lateral, and collateral ligaments were normal and the Lachman test was negative.  The examiner assessed a left knee total replacement with episodes of knee pain and locking that suggested instability; however, the examiner noted there was no objective evidence of instability.  The examiner assessed a moderate disability with progression.  The Veteran denied using any assistive devices and he reported he was not employed.  A June 2008 x-ray study noted the left knee prosthesis which was unchanged.  There was no unusual bone reaction to suggest loosening.   There were also no acute or recent fractures or other recent changes apparent.

On the day after the VA examination, the Veteran contacted his primary physician to request a refill for his Motrin, reporting that his knee pain was 10/10.  In July 2008 he sought a VA ambulatory care evaluation, reporting his left knee occasionally went out on him and was sore.  The VA clinician issued him a knee brace, but assessed only left knee pain.  

By August 2008 the Veteran had reported and was receiving treatment for his right foot numbness and right leg pain and numbness.  In September 2008 he reported he had recently picked up a pallet and his "knee" buckled, triggering back pain; however, which knee was not specified in the evaluation that focused on his right lower extremity.  He ambulated using a cane.  He had been issued a right ankle-foot orthosis (AFO), but was not wearing it that day.  The VA clinician noted the lower extremities were all symmetrical without deformity.  There was no change in range of motion or stability.  Tone was also within normal limits bilaterally.  His gait was independent, though unable to heel walk on the right.  VA treatment reports in January and February 2009 reported there was no history of falling in the previous three months, and a February 2009 VA ambulatory care evaluation included the observation that the left knee replacement was stable. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Under Diagnostic Code 5055 (Knee replacement (prosthesis)), a minimum 30 percent rating is assigned when the evidence shows that there are intermediate degrees of residual weakness, pain, or limitation of motion (rate by analogy to diagnostic codes 5256, 5261, or 5262).  A 60 percent rating is assigned when the evidence shows that there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  

DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

As detailed above, the Veteran's left knee underwent a total knee replacement in 2004, years prior to the rating period now on appeal.  An x-ray study taken in June 2008 following the VA joints examination did not find any arthritis or degenerative changes.  Range of motion was essentially normal, as it was measured at 0 to 135 degrees.  No VA clinician or the VA examiner found anklyosis, weakness, or instability, despite subjective complaints of instability.  The Veteran's left knee was painful, in particular immediately around the date of the VA examination; however, the 30 percent rating he currently has considers painful movement.  While he was issued a knee brace a month after the VA examination, even the VA clinician did not assess instability and no clinician noted that he wore the left knee brace at any other evaluation; therefore use of a brace was obviously not required for the Veteran.  He testified in March 2009 before the DRO that he did not wear the left knee brace in the house, and only used it when he was outside doing activities.

Collectively, this symptomatology manifested by the Veteran's left knee disability clearly represents the residuals of total knee replacement that consist of sufficient degrees of weakness, pain, or limitation of motion in keeping with the minimum post knee replacement rating of 30 percent under Diagnostic Code 5055.  There is certainly insufficient evidence of the chronic residuals of a left knee replacement that consists of severe painful motion or weakness that would warrant an increased rating to 60 percent for any period.  

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown; however, as the weight of the evidence of record does not show actual left knee instability, there is no basis for the assignment of a separate evaluation for left knee instability.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  While the Veteran has reported knee locking, the weight of the lay and medical evidence, including the Veteran's credible report of symptomatology to various examiners and the examiner's objective findings and assessments, demonstrates no actual instability of the left knee.  Although June 2008 VA examination report indicated that the report of knee locking suggested instability, such "suggestion" is outweighed by clinical findings of normal medial, lateral, and collateral ligaments, negative Lachman test, finding of no unusual bone reaction to suggest loosening, and the VA examiner's assessment that there was no objective evidence of instability.   A June 2008 private treatment report reflects complaints of the knee giving out, but no findings or assessment of left knee instability.  The August 2008 VA clinician indicated no change in stability.  VA treatment reports in January and February 2009 reflect the Veteran denied falling in the previous three months, while the February 2009 VA ambulatory care evaluation specifically observed that the left knee replacement was stable. 

Moreover, there is no basis for separate evaluations for flexion and extension, as the weight of the evidence does not show sufficient limitation of flexion (60 degrees) for even a zero percent evaluation under Diagnostic Code 5260.  See VAOPGCPREC 9-2004.

After a complete review of the claims file, to include the Veteran's statements and his March 2009 testimony before the DRO, the Board finds that the Veteran is not a credible witness, and so, his few accounts of having fallen because of his left knee have little probative value.  The Veteran's memory repeatedly is at odds with the objective record.  The Veteran recounts, often, about the lack of treatment of his left knee by service clinicians while in service; however, the Board's review of his service treatment records finds extensive treatment over the course of more than one year.  

The Veteran repeats his memory of not knowing about VA until 1995 (see January 2009 statement, or until 2000, see March 2009 DRO hearing transcript), yet the claims file contains approximately three years of correspondence between VA and the Veteran, starting immediately after his separation from service, regarding his use of educational benefits.  

In his June 2008 VA examination he reported that he does not do any lifting; yet in the following months, he sought VA medical attention after picking up a 30 pound pallet (August 2008) that resulted in low back pain and in January 2009 he reported being in Home Depot and picking up sheet rock mud when other supplies fell on him, causing him back pain.  

At the March 2009 DRO hearing, the Veteran seemed to be discussing his left knee when he complained that while going up a stairs, it he did not have the "foot right," that the left leg would swell, and that his left leg was "like its dead".  See transcript, pp. 3-4.  Yet, as the Board reviewed his statements and the VA treatment for his claimed right foot injury, for which service connection has been denied, the Board finds the Veteran referred to his right foot as "dead" (see January 2009 statement, August 27, 2008 VA physical therapy consultation), that the VA treatment reports for his right foot in August 2008 included complaints that his right foot and right leg would swell, and a licensed physical therapist demonstrated for him how to properly go up and down stairs in August 2008 after he was issued an AFO for his right foot drop.  That the Veteran attributed reported symptoms of his recent right foot disorder to his left knee disability is not evidence in favor of the Veteran's credibility.  For these reasons, the Board finds that the objective evidence is more reliable and probative, so will not rely on the Veteran's complaints and reports of symptoms.   

For these reasons, the Board finds that the criteria for an evaluation in excess of 30 percent for residuals of left knee injury disability have not been met for any period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  In addition, based upon the guidance of the Court in Hart, 21 Vet. App. 505, the Board has considered whether staged ratings are appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings for the left knee disability that would warrant the assignment of any staged ratings.

Extraschedular Consideration

The Board considered whether referral for an extraschedular rating is warranted, but finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun, 22 Vet. App at 115-16.

In this Veteran's case, the findings associated with the service-connected disability of residuals of left knee injury disability were painful motion, near complete range of motion (0 to 135 degrees), and subjective complaints of instability, locking, and falling.  The schedular rating criteria specifically contemplate ratings based on limitation of motion, including limitation of motion due to pain, weakness, or other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's residuals of left knee disability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for a right foot injury is denied.  

A higher disability evaluation (rating) in excess of 30 percent for residuals, left knee injury disability, for the entire rating period on appeal, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


